Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Response to Amendment
	Applicant’s Amendment filed January 7, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 13-28, 30, 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2016/0084761 A1 from Applicant’s Information Disclosure Statement filed March 6, 2018) in view of Charters et al. (US 2006/0188198 A1).
Regarding claims 1, 2 and 27, Rothberg discloses an integrated device comprising a plurality of sample wells, wherein individual waveguides are positioned to optically couple with individual sample wells (paragraph 0384); a cladding (5-620 in Fig. 5-6A) located adjacent at least one waveguide (5-615), the cladding having a first thickness (central portion of ridge 5-615 has a width that corresponds to the width of well 5-210) at a location overlapping with at least one sample well (5-210) and a second thickness (edges of ridge 5-615 have a width of “w”) at a location non-overlapping with the at least one sample well, the first thickness being smaller than the second thickness (the second thickness “w” extends beyond the width of the well 5-210 and thus is at a location non-overlapping with the sample well 5-210 and is larger than a first thickness of the cladding which overlaps with the sample well); a grating coupler having a grating 
Still regarding claims 1, 2 and 27, Rothberg further discloses an integrated device comprising and a method of forming an integrated device comprising a plurality of waveguides (4-708 in Fig. 4-7) including a first group and a second group of waveguides (see paragraph 0294); a plurality of output waveguides (4-608a, 4-608b) having varying widths including a first output waveguide (4-608a) and a second output waveguide (4-608b) which are optically coupled to the first and second groups of waveguides respectively, wherein the first output waveguide is positioned more proximate to an edge of the grating region than the second output waveguide, wherein at least one of the plurality of optical splitters is positioned between one of the plurality of output waveguides and at least two of the plurality of waveguides (Figs. 4-6, 4-7 and paragraph 0294); and wherein the grating region comprises a plurality of gratings (4-605, 4-606) oriented substantially in a direction planar to a surface of the integrated device in Fig. 4-6.
Still regarding claims 1, 2 and 27, Rothberg teaches the claimed invention except for specifically stating the smaller width at the side of the grating region.  Charters discloses a coupling device (60 in Fig. 6) having a slab region (64) and a plurality of output waveguides (62) including a first output waveguide (see 2nd waveguide from the left) positioned more proximate to an edge of the slab region than a second output waveguide (middle waveguides) and has a smaller width at the side of the slab region than the second output waveguide in Fig. 6 and paragraph 0046.  Since all of the inventions relate to optical devices, one having ordinary skill in the art before the 
Regarding claims 4 and 28, Rothberg discloses the plurality of output waveguides includes a third output waveguide (middle waveguide of 4-608) positioned more proximate to a center of the side of the grating region than the second output waveguide and has a smaller width than the second output waveguide (the middle waveguide has a smaller width at the tapered end and at the distal/output end than waveguide 4-608b at the tapered end).
Regarding claims 6 and 30-32, Rothberg discloses multiple variations of splitting steps for directing the optical signals to further waveguides.  The proposed combination of Rothberg and Charters teaches the claimed invention except for the number or grouping of optical splitters.  However, one of ordinary skill in the art at the time the invention was made would have found it obvious to use any number of optical splitters between an output waveguide and one of the plurality of waveguides in order to distribute the waveguide energy in a specified manner depending on the application.  Further, one having ordinary skill would find it obvious to arrive at the number of optical splitters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Rothberg discloses the plurality of output waveguides and the plurality of optical splitters radially distribute from the grating region in Fig. 4-6.

Regarding claim 9, the proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating the distance between the splitter and the grating coupler.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, the proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating the tapered dimension of the waveguide.  However, one having ordinary skill would find it obvious to form the tapered dimension of a waveguide smaller at a location proximate to the grating coupler for the purpose of enhancing the optical coupling.
Regarding claim 13, the proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating a surface of a sample well in contact with a waveguide.  However, one having ordinary skill would find it obvious to 
Regarding claims 14 and 15, the proposed combination of Rothberg and Charters teaches the claimed invention except for specifically stating a multimode waveguide.  However, multimode waveguides are ubiquitous in the art of optical devices and as such, one having ordinary skill would find it obvious to use a multimode waveguide for the purpose of transmitting signals having different modes.  Further, one of ordinary skill would find it obvious to have the power distribution broader in a region which overlaps with a sample well in order to improve the optical coupling.  
Regarding claim 16, Rothberg discloses individual waveguides of the plurality of waveguides are configured to support propagation of excitation energy having an evanescent field extending from one of the plurality of waveguides that optically couples with at least one sample well of the plurality of sample wells in paragraph 0278.
Regarding claim 17, Rothberg discloses at least one sample well of the plurality of sample wells comprises a sidewall spacer (5-230) formed on at least a portion of a sidewall of the at least one sample well in Fig. 5-1.
Regarding claim 18, Rothberg discloses at least one metal layer, and wherein a surface of at least one of the plurality of sample wells is recessed from the at least one metal layer in paragraph 0308.
Regarding claim 19, Rothberg discloses the integrated device further comprises a sensor configured to receive light from one of the plurality of sample wells in paragraph 0312.

Regarding claim 23, Rothberg discloses the integrated device further comprises a metal layer (5-230 in Fig. 5-6A) formed on a surface of the integrated device, the metal layer having an opening that overlaps with an aperture of one of the plurality of sample wells in paragraph 0312.
Regarding claims 25 and 26, Rothberg discloses one or more photodetectors positioned to receive excitation energy that passes through or through a region proximate to the grating coupler in paragraphs 0411-0412.
Regarding claim 33, Rothberg discloses a plurality of optical splitters including a first optical splitter and a second optical splitter coupled to a first optical splitter, wherein the first optical splitter and the second optical splitter are optically coupled between the second output waveguide and the second group of waveguides in Fig. 4-7.
Regarding claims 34 and 35, Rothberg discloses at least one of the output waveguides (4-608a, 4-608b) having varying widths.

id crystal moleculesand  specifically stating the exposure voltage greater than a 

Response to Arguments
Applicant's arguments, see pages 9-10, with respect to claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 16, 2022